DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 18 August 2022 has been entered. The following is in reply to the Amendments and Arguments.
Claims amended: 1, 9, 10, 11, 19 
Claims cancelled: none
Claims added: none
Claims currently pending: 1-19
Response to Arguments
Applicant refers to the notation in the previous Office Action that no IDS was filed in this application and remarks, "If the Examiner requires it, applicant's representative will file an IDS citing all said reference [from the parent application]". This is not required as Examiner is aware of the parent of the instant application and the references cited therein.
Applicant refers to the non-statutory double patenting warning found in the previous Office action and notes that Applicant is willing to file a Terminal Disclaimer "once all other issues of patentability have been resolved". Examiner thanks Applicant for the notice.
Applicant remarks, "that the alleged abstract idea recited on pages 3-6 of the outstanding Office Action does not accurately reflect the claims", lists the entirety of claim 1 and argues that the claims have "numerous very specific limitations" that "go well beyond that which is well-understood, routine and conventional in the field". Applicant appears to be referring solely to "publishing advertisements according to a product and templates selected by a user" and to Cf. Research Corp. and argues that the claims in the instant application are similar to those found therein because "the present claims perform publishing the one or more selected pre-associated banner templates to one or more delivery websites and hence present functional and palpable applications in the field of advertisement". This argument is unpersuasive as the "publishing of advertisements according to a product and templates selected by a user" comprises the abstract idea. Unlike the "blue noise mask" in Research Corp., which performed halftone rendering of an image using the mask, the claims in the instant application do not improve the functioning of the computer itself, but rather use a computer to perform the abstract idea itself with a high level of generality.
Applicant argues that the claims amount to "significantly more" and therefore, "The present claims would not pre-empt all uses of the alleged abstract idea…". This argument is unpersuasive because lack of “pre-emption” is not sufficient grounds to find a particular set of claims to be patent eligible. Preemption is not a stand-alone test for eligibility. Questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the Federal Circuit in OIP and Sequenom. Moreover, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Examiner quotes from the July 2015 Update: Subject Matter Eligibility: “the Supreme Court has described the concern driving the judicial exception as preemption, however, the courts do not use preemption as a stand-alone test for eligibility.  Instead, questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and ‘those that integrate the building blocks into something more...the latter pose no comparable risk of pre-emption, and therefore remain eligible’. It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible”. 
Applicant refers to the Interim Guidance and the "robotic arm" example and argues that the claims in the instant application are "not an attempt to tie up use of mathematical relationships" and do not "require a full analysis to determine eligibility". This argument is unpersuasive as the grounds of rejection is not based on any finding that the claims are directed towards a mathematical relationship. The grounds of rejection under 35 U.S.C. § 101 are based on a finding that the abstract idea is grouped within at least "Methods of Organizing Human Activity". The "robotic arm" example is not al all similar to the claims in the instant application because in the example a mathematical relationship was applied to a "robotic arm assembly" and was not directed towards claiming the mathematical relationship itself. Here, no mathematical relationship is found in the claims.
Applicant argues, "Claim 10 has been rewritten in independent form to include the limitations of claim 1, as suggested by the Examiner". Examiner notes that the amendments to the claims have overcome the objection to the claims presented in the previous Office action.
Applicant refers to the grounds of rejection under 35 U.S.C. § 112 and argues, "The subject claims have been amended herein to address the antecedent basis issues noted by the Examiner". Examiner agrees that the amendments to the claims have overcome said grounds of rejection which is not presented herein.
Applicant refers to the rejection of claims under 35 U.S.C. § 103, lists newly amended claim language, and argues that the previously applied art of Cantrell contains "no disclosure that the dictated advertisement campaign banner templates are pre-associated with each available banner dimension prior to display to the user for selection". This argument is moot in view of the new grounds of rejection presented herein, which were necessitated by the newly amended claim language referred to in Applicant's argument.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/549,813 (Now Patent #: 8,874,465), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Independent claims 1, 10, and 11 contain language of at least "pre-associating one or more banner templates with the selected product or service" which is not found in the '813 application. Applicant's remarks filed of 18 August 20222 state that the then-newly amended claim language finds support in 0109 of the published application (PGPub: US 2021/0118007 A1). Examiner finds the support to actually be found in 0108, but the published application contains additional paragraphs not found in the publication for the continuation-in-part parent application's corrected publication (PGPub: US 2014/0344066 A9). This includes the contents that support the claim language mentioned above. Therefore, the claims in the instant application are only found to be supported by the continuation parent of this application: Application No. 14/023,963 (Now Patent #: 10,885,552).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10,885,552 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application represent a subset of the claim limitations in '552. The as-filed claims in the instant application represent a subset of the allowed claims in '552. The following is a listing of claim 1 of '552 with the italicized portions closely matching claim 1 of the instant application (Examiner notes that Applicant is willing to file a Terminal Disclaimer "once all other issues of patentability have been resolved" according to their remarks of 2022 August 08):
A method for creating a customized advertising campaign, the method comprising:
via a processor:
displaying a list of available products and/or service for an advertising campaign;receiving user input information regarding a selected product or service for the advertising campaign, and thereafter pre-associating one or more banner templates with the selected product or service;
based on the received user input, providing a list of one or more identified pre-associated banner templates for the advertising campaign;
receiving input describing one or more selected pre-associated banner templates for the advertising campaign;
and publishing the one or more selected pre-associated banner templates to one or more delivery websites;
wherein the pre-associated banner templates are identified based on the selected product or service and are pre-correlated to one or more advertisement zones on the one or more delivery websites;
wherein precorrelation of the pre-associated banner templates to the advertisement zones is performed such that each advertisement zone dictates available banner dimensions, the selected product or service dictates the advertisement campaign banner templates, and the dictated advertisement campaign banner templates are pre-associated with each available banner dimension prior to display to the user for selection;
and further comprising:
determining, using key lifestyle indicators that correlate consumer attributes to products or services, a list of consumers to be targeted by the advertising campaign;
identifying one or more consumers not included in the list of consumers to be targeted by the advertising campaign but who have already been targeted by previous similar advertising campaigns;
and adding the one or more identified consumers to the list of consumers to be targeted.

Claim Rejections - 35 USC § 101
           35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Claims 1-9 are directed towards a method. Claims 11-19 are directed towards a system. Claim 11 is are directed towards a manufacture (computer-readable medium). Thus, these claims, on their face, are directed to one of the statutory categories of 35 U.S.C. § 101.
Step 2A - Prong 1: Claims 1-19 include the abstract idea of publishing advertisements according to a product and templates selected by a user. Using Claim 1 as an example for specific analysis, the claim limitations that comprise the abstract idea are paraphrased as (additional elements are denoted with strike-through text): 
A method for creating a customized advertising campaign, the method comprising: 
via a processor;
displaying a list of available products and/or services for an advertising campaign; receiving input information regarding a selected product or service for the advertising campaign, and thereafter pre-associating one or more banner templates with the selected product or service; providing a list of one or more pre-associated banner templates for the advertising campaign; receiving input describing one or more selected pre-associated banner templates for the advertising campaign; and publishing the one or more selected pre-associated banner templates 
This abstract idea is grouped within at least Methods Of Organizing Human Activity and is similar to the concept of (fundamental economic principles or practices including hedging insurance, mitigating risk) OR (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) OR (managing personal behavior or relationships or interactions between people including social activities teaching, and following rules or instructions) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas. 
(See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Step 2A - Prong 2: This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. The elements in question are identified above and discussed in the next paragraph. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims also recite an ordered combination that describes an environment with "a processor" and "one or more websites". Although this environment is technical in nature, the combination amounts to generally linking the use of the abstract idea to a particular technological environment or field of use (MPEP 2106.05(h)). The ordered combination offers nothing more than employing a configuration of un-specified computer devices and computer functions related to "websites". The claims do not amount to a practical application, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. Simply put, all the claims add to an arrangement of generic devices are the steps of the abstract idea itself.
Step 2B: This The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using one or more delivery websites represents receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea. As discussed above, taking the claim elements separately, one or more delivery websites perform(s) the steps or functions of the abstract idea as detailed above. These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Additional Independent Claims: The analysis of claim 1 is applicable to the additional independent claims 10 and 11 as these additional claims comprise alternate embodiments that implement the same steps of the method of the claim analyzed above. 
Dependent claims 2-9 and 12-19 further describe the abstract idea. Claims 2 and 12 convert text to image format which represents extra-solution activity, particularly as "the text" lacks antecedent basis and it is unclear which text is referred to. Claims 3 and 13 simply specify a file format for images (i.e., jpeg) which is well-understood, conventional, and routine. Dependent claims 5, 6, 15, and 16 claim simple consumer targeting of advertisements which represents only insignificant pre/post-solution activity. Dependent claims 7 and 17 claim simple user editing of textual data pertaining to a template which represents only insignificant pre/post-solution activity. Dependent claims 8 and 18 add only insignificant user interface features which represents only insignificant pre/post-solution activity. Dependent claims 9 and 19 restrict advertisements in a zone on a website to a particular dimension which represents only insignificant pre/post-solution activity. Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2016.05(h)), does not server to provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Examiner's Note on the Format of the Prior Art Rejections
The prior art rejections below contain underlined markings of the limitations (e.g. sample limitation). The underlined portions of a claim are addressed at the end of the grounds of rejection for that claim, generally with prose rather than claim limitations followed by citations from the primary reference. Examiner notes that the underlining of the claim language is not a statement that the primary reference does not teach that language, but simply that said claim language is addressed at the end of the grounds of rejection for that claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell (Pub. #: US 2002/0103698 A1 in view of Zlotin et al. (Pub. #: US 2007 /0233566 A1).
Claim 1, 10, 11:
These claims are analogous with different representative embodiments; claim 1 is a method embodiment, claim 11 is a system embodiment, and claim 11 is a computer-readable medium embodiment. Cantrell teaches a computer system with computer-readable media in at least 0035 for performing the steps:
via a processor:
(Cantrell: 0035)
displaying a list of available products and/or services for an advertising campaign;
receiving user input information regarding a selected product or service for the advertising campaign, and thereafter pre-associating one or more banner templates with the selected product or service;
providing a list of one or more identified pre-associated banner templates for the advertising campaign;
receiving input describing one or more selected pre-associated banner templates for the advertising campaign;
(Cantrell: Figures 4 through 13, 0040-0044, 0059)
and publishing the one or more selected pre-associated banner templates to one or more delivery websites;
(Cantrell: 0036-0038)
As for, "receiving user input information regarding a selected product or service for the advertising campaign, and thereafter pre-associating one or more banner templates with the selected product or service;": Cantrell teaches selection of previous campaigns based on a user selection in at least Figure 4 and 0059-0062. Cantrell does not appear to specify presenting pre-associated banner templates based upon a selected product or service. However, Zlotin teaches, in 0033-0035 that a channel partner may initiate an advertising campaign by selecting "one of the pre-approved message templates based on such attributes as industry, product, region and language" (Zlotin 0035) and thereafter adjusts the advertising templates. Zlotin further teaches in Figure 4 and 0052-0054 and 0058 that the database of templates is populated at the "enterprise" level which means that the advertisement templates are "pre-associated" with a particular product prior to selection by the "channel partner".
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement creation system using templates of Cantrell with the technique of showing pre-associated advertisements based on a user's selection of a product in the advertisement creation system using templates as taught by Zlotin. One would have been motivated to combine Cantrell with Zlotin by the desire to facilitate "cooperative search engine marketing among business entities and their respective channel partners" (Zlotin: 0003).
Claims 2 and 12:
Cantrell does not appear to make explicit editable text that is converted to an image format for publishing. However, Cantrell teaches an HTML interface for displaying editable advertisement templates in at least 0058 and Cantrell teaches converting the advertisement to a "GIF version" in at least 0098. Also see Figure 19 and 0078.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the editable text into an image advertisement in order to allow the advertisements to "viewed by any user workstation" (Cantrell: [00981) because the present disclosure is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 3 and 13:
wherein the image format is a jpeg image format.
(Cantrell: 0036)
Claims 4 and 14:
determining a list of consumers to be targeted by the advertising campaign; publishing the one or more selected pre-associated banner templates to the list of targeted consumers to the one or more delivery websites.
(Cantrell: 0094, 0095)
Claims 5 and 15:
wherein the list of targeted consumers include consumers who have already been targeted by previous similar advertising campaigns.
(Cantrell: 0060)
Claims 6 and 16:
receiving advertising campaign detail information, the advertising campaign detail information including at least one of an advertising campaign name, a start date, and an end date;
(Cantrell teaches a campaign with a name in at least Figure 9A, item 902 and 0063)
publishing the one or more selected pre-associated banner templates according to the campaign detail information to one or more delivery websites.
Cantrell teaches a campaign with a name in at least Figure 9A, item 902 and 0063. Cantrell does not appear to specify advertisements delivered during a campaign with a start and end date. However, Zlotin teaches receiving a "start date" and running an advertising campaign based thereon in at least 0035.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement creation system using templates of Cantrell with the technique of showing pre-associated advertisements based on a user's selection of a product in the advertisement creation system using templates as taught by Zlotin. One would have been motivated to combine Cantrell with Zlotin by the desire to facilitate "cooperative search engine marketing among business entities and their respective channel partners" (Zlotin: 0003).
Claims 7 and 17:
permitting a user to edit text associated with the one or more selected pre-associated banner templates.
(Cantrell: 0078)
Claims 8 and 18:
displaying a list of available banner dimensions and pre-associated banner templates for each banner dimensions of the advertising campaign.
(Cantrell: Figure 19)
Claims 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell (Pub. #: US 2002/0103698 A1 in view of Lejano et al. (Pub. #: US 2009/0307085 A1) in view of Zlotin et al. (Pub. #: US 2007 /0233566 A1).
Claims 9 and 19:
wherein one or more advertising zones dictate the available banner dimensions and the selected product or service dictates the adverting campaign banner templates.
As for, "wherein one or more advertising zones dictate the available banner dimensions":
Cantrell does not appear to specify banner templates that are correlated to one or more advertisement zones on delivery websites. However, Lejano teaches an advertisement brokerage system that includes publishers that specify advertisement formats for advertisement spaces on their websites in at least Figures 4-19 and 0047-0049.
Since each element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself; that is, in the substitution of the advertisement brokerage of Cantrell with advertisement-zone-correlated brokerage of Lejano. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As for, "and the selected product or service dictates the adverting campaign banner templates":
Cantrell teaches selection of previous campaigns based on a user selection in at least Figure 4 and 0059-0062. Cantrell does not appear to specify presenting pre-associated banner templates based upon a selected product or service. However, Zlotin teaches, in 0033-0035 that a channel partner may initiate an advertising campaign by selecting "one of the pre-approved message templates based on such attributes as industry, product, region and language" (Zlotin 0035) and thereafter adjusts the advertising templates. Zlotin further teaches in Figure 4 and 0052-0054 and 0058 that the database of templates is populated at the "enterprise" level which means that the advertisement templates are "pre-associated" with a particular product prior to selection by the "channel partner".
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement creation system using templates of Cantrell with the technique of showing pre-associated advertisements based on a user's selection of a product in the advertisement creation system using templates as taught by Zlotin. One would have been motivated to combine Cantrell with Zlotin by the desire to facilitate "cooperative search engine marketing among business entities and their respective channel partners" (Zlotin: 0003).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/MEREDITH A LONG/Primary Examiner, Art Unit 3688